NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

              EVELYNN BROWN REMPLE,
                     Petitioner,

                             v.
       DEPARTMENT OF HEALTH AND HUMAN
                 SERVICES,
                  Respondent.
                __________________________

                        2010-3067
                __________________________

   Petition for review of the Merit Systems Protection
Board in consolidated Cases Nos. SF1221080562-W-2 and
SF0752090148-I-1.
             ____________________________

                 Decided: August 6, 2010
               ____________________________

      EVELYNN BROWN REMPLE, of Capitola, California, pro
se.

   ARMANDO A. RODRIGUEZ-FEO, Trial Attorney, Com-
mercial Litigation Branch, Civil Division, United States
Department of Justice, of Washington, DC, for respon-
dent. With him on the brief were TONY WEST, Assistant
BROWN REMPLE   v. HHS                                  2


Attorney General, JEANNE E. DAVIDSON, Director, and
DEBORAH A. BYNUM, Assistant Director. Of counsel was
LISA M. FLYNN, Assistant Regional Counsel, Office of the
General Counsel, Untied States Department of Health
and Human Services, of Seattle, Washington.
             __________________________

  Before NEWMAN, LOURIE, and PROST, Circuit Judges.
PER CURIAM.

    Petitioner Evelynn Brown Remple (“Brown Remple”)
appeals from the final order of the Merit Systems Protec-
tion Board (“the Board”) dismissing her claims as settled
by an agreement between the parties. We affirm.

                        BACKGROUND

    Brown Remple was employed as a Program Specialist
with the Department of Health and Human Services
(“HHS” or “the Agency”). On June 30, 2008, she filed an
Individual Right of Action (“IRA”) appeal at the Board’s
Western Regional Office alleging retaliation for whistle-
blowing. Her appeal was voluntarily dismissed without
prejudice on September 30, 2008, and she refiled on
December 1, 2008.

    On September 15, 2008, HHS proposed Brown Rem-
ple’s removal from her position with the Agency based on
multiple charges of misconduct. On December 4, 2008,
the charges were sustained, and Brown Remple was
removed, effective December 5, 2008. On December 9,
2008, she filed a second appeal at the Board’s Western
Regional Office challenging her removal from federal
service.
3                                     BROWN REMPLE   v. HHS


    On May 11, 2009, the parties entered into a settle-
ment agreement. Pursuant to the agreement, Brown
Remple agreed to withdraw her Board appeals as well as
two pending equal employment opportunity (“EEO”)
complaints and “that any potential complaint, grievance,
appeal, or any other matter stemming from her employ-
ment with the Agency and arising prior to the effective
date of this agreement shall be covered and resolved
under the terms of this agreement.” R.A. 36-37 ¶¶ 1-3.
Brown Remple also agreed “to transfer to another federal
position or resign from the Agency by July 5, 2009.” Id.
37 ¶ 3. In return, the Agency agreed to expunge all
negative information from her personnel folder, including
all information related to her removal and proposed
removal, id. 39 ¶ 7; to reinstate Brown Remple to her
previous position, placing her on administrative leave
between December 5, 2008 and June 5, 2009, and on leave
without pay between June 6, 2009 and July 5, 2009, id. 40
¶ 8; and to amend her employment records to reflect a
transfer or resignation from HHS as of July 5, 2009, or
earlier if she accepts a new position, id. 43 ¶ 10.

    The agreement further provides that “[b]oth parties
have entered into this agreement voluntarily and with
complete and thorough understanding of its terms, mean-
ing, and effect. Each . . . is signing the agreement volun-
tarily and freely, without coercion, having had the
opportunity to read and raise questions about its meaning
prior to signing.” Id. 47 ¶ 24. The agreement gave Brown
Remple seven days from the effective date, May 12, 2009,
when the agreement was fully signed, in which to revoke
the agreement. Id. 46 ¶ 21. Michelle Spencer, Esq.
represented Brown Remple for purposes of the settlement.
Upon execution and pursuant to its terms, id. 36 ¶ 1, the
Agency’s counsel forwarded the agreement to the Board
BROWN REMPLE   v. HHS                                   4


for entry into the record. The AJ placed the settlement on
the record on May 13, 2009.

    On May 19, 2009, in light of the settlement agree-
ment, the AJ issued initial decisions (“IDs”) dismissing
both of Brown Remple’s Board appeals. The AJ found the
settlement agreement to be lawful, freely reached, and
the terms understood by the parties. Brown Remple filed
an initial petition for review (“PFR”) with the Board on
June 23, 2009; a timely supplemental PFR on July 22,
2009; and an untimely second supplemental PFR on
August 12, 2009. She alleged that the settlement was
unlawful, against public policy, and based upon fraud or
mutual mistake, and that it had been breached by the
Agency. She sought rescission of the settlement, rein-
statement of her Board appeals, cancellation of her resig-
nation, and reinstatement of her federal service.

     In a final decision dated November 3, 2009, the Board
denied Brown Remple’s PFR, concluding that she had
failed to present any new, previously unavailable, evi-
dence and that the AJ had not made an error of law or
regulation. The Board also rejected petitioner’s supple-
mental PFR filed August 12, 2009, finding that Brown
Remple had not shown good cause why she could not have
obtained any newly presented evidence through the
exercise of due diligence before the filing deadline. Fi-
nally, the Board remanded Brown Remple’s allegations of
breach of the agreement to the AJ for docketing as a
petition for enforcement.

    Brown Remple appealed. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(9) and 5 U.S.C. § 7703(b)(1).
5                                     BROWN REMPLE    v. HHS


                       DISCUSSION

     We must affirm a Board’s decision unless it is “(1) ar-
bitrary, capricious, an abuse of discretion, or otherwise
not in accordance with law; (2) obtained without proce-
dures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c). “[I]n order to set aside a settlement, an
appellant must show that the agreement is unlawful, was
involuntary, or was the result of fraud or mutual mis-
take.” Sargent v. Dep’t. of Health & Human Servs., 229
F.3d 1088, 1091 (Fed. Cir. 2000).

    Brown Remple makes two arguments on appeal re-
lated to the settlement agreement. She first argues that
the AJ unlawfully denied her the right to revoke the
settlement and revealed a deep-seated favoritism toward
the Agency by (1) prematurely entering the settlement
agreement into the record on May 13, 2009; (2) issuing
IDs dismissing her appeals before the end of the day on
May 19, 2009; (3) serving the Agency but not her counsel
with the IDs; and (4) badgering her and her counsel at a
conference call on May 20, 2009. Brown Remple next
argues that the agreement forcing her to resign by July 5,
2009, was tainted with fraud because the Agency never
removed her December 2008, as evidenced by the
Agency’s failure to provide her with a separation package
until after July 5, 2009. Finally, Brown Remple argues
that the Board erred in not finding good cause to consider
the new evidence in her second supplementary PFR as
that evidence proved that she was not separated in De-
cember 2008 because she did not receive a separation
package, and thus proved the fraud of her forced resigna-
tion.
BROWN REMPLE   v. HHS                                   6


    The government responds that Brown Remple was in
fact removed from federal service on December 5, 2008, as
evidenced by the removal letter of December 4, 2008, and
her appeal from the removal filed at the Board on Decem-
ber 9, 2008. Rather, the government argues, the settle-
ment reinstated Brown Remple subject to her transfer or
resignation by July 5, 2009, which explains why she did
not receive a separation package until after the July
resignation went into effect. The government next argues
that the AJ properly entered the settlement into the
record without affecting Brown Remple’s revocation right,
which if exercised would have resulted in the agreement
being removed from the record. Finally, with regard to
Brown Remple’s late-filed supplemental PFR, the gov-
ernment asserts that the Board’s decision not to waive the
time limits was within its sound discretion and was not
arbitrary, capricious, or contrary to law. Thus, according
to the government, the evidence supports the Board’s
finding that Brown Remple entered into the settlement
freely and understood the terms.

    We agree with the government and affirm the dis-
missal of Brown Remple’s claims in light of the settlement
agreement. Brown Remple has failed to produce any
evidence, including in her second supplementary PFR, to
support her allegation that the Agency fraudulently
procured the settlement by misrepresenting that she had
been removed from her federal position in December 2008
when she had not. The record conclusively demonstrates
that she had in fact been removed effective December 5,
2008: the Agency notified Brown Remple of her removal
by letter dated December 4, 2008, and Brown Remple
responded by filing an appeal at the Board challenging
her removal on December 9, 2008. That the Agency did
not provide her with a separation package until after July
5, 2009, the date the settlement agreement set for the end
7                                    BROWN REMPLE   v. HHS


of her temporary reinstatement, fails to establish that
HHS had not removed her from federal service in Decem-
ber 2008. As such, Brown Remple has failed to show any
misrepresentations made or fraud committed by the
Agency in association with the settlement.

    Furthermore, we see no reversible error or bias in the
AJ’s actions. The AJ entered the settlement agreement
into the record on May 13, 2009, according to the agree-
ment’s terms, and issued IDs on May 19, 2009, the last
day Brown Remple could exercise her right to revoke the
agreement. Brown Remple alleges these actions denied
her her right to revoke, yet she never asserts that she
tried to revoke the agreement and was precluded from
doing so because of the AJ’s actions. She does claim that
she called the AJ on May 18, 2009, and spoke with the
AJ’s assistant, but again she does not assert that she
called to revoke the settlement. The record is devoid of
any evidence that she attempted to contact HHS or its
counsel, or expressed a desire to exercise her right to
revoke to anyone prior to the conference call on May 20,
2009. Accordingly, we do not find that the AJ denied
Brown Remple her revocation rights under the agree-
ment.

    We have considered Brown Remple’s other arguments
and consider them unpersuasive. Accordingly, we affirm
the Board’s final order dismissing her appeals.

                         COSTS

    No costs.